Appeal of MILWAUKEE GAS SPECIALTY CO.Milwaukee Gas Specialty Co. v. CommissionerDocket No. 138.United States Board of Tax Appeals1 B.T.A. 22; 1924 BTA LEXIS 270; October 24, 1924, decided Submitted October 16, 1924.  *270  Appeal being from rejection of claim for refund of additional amount of tax paid before June 2, 1924, dismissed for lack of jurisdiction.  Carl E. Dietze, Esq., for the taxpayer.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *22  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  FINDINGS OF FACT.  The amount of taxes alleged by the taxpayer to be in controversy is more than $10,000, the amount of overassessment in dispute being $3,454.06.  The determination of the Commissioner, from which the appeal is taken, rejected a claim for refund of tax paid prior to June 2, 1924, and did not determine a deficiency in tax to be assessed.  DECISION.  The petition is dismissed on the authority of the .